SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF A FOREIGN ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For August 29, 2011 Archer Limited Par-la-Ville Place, 14 Par-la-Ville Road Hamilton HM 08 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If ‘‘Yes’’ is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXHIBIT 99.5 TO THIS REPORT ON FORM 6-K IS INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT ON FORM S-8 (FILE NO. 333-1172429) OF ARCHER LIMITED. Exhibits “ARCHER announces second quarter 2011 earnings release date and conference call information,” press release dated August 17, 2011. “Archer completes acquisition of Great White Energy Services on revised terms of USD 630 million,” press release dated August 23, 2011. “Archer Limited (ARCHER) Second Quarter 2011 Results,” press release dated August 24, 2011. Archer Limited Second Quarter 2011 Results. Archer Limited Unaudited Interim Financial Statements. “Mandatory notification of trade,” press released dated August 25, 2011. “Safe Harbor” Statement under the US Private Securities Litigation Reform Act of 1995: the matters discussed in this document may contain forward-looking statements. These statements are based on various assumptions, many of which are based, in turn, upon further assumptions, including Archer management’s examination of historical operating trends. Included among other factors that in Archer’s view could cause actual results to differ materially from the forward-looking statements contained in this document are the following: the competitive nature of the offshore drilling industry, oil and gas prices, technological developments, government regulations, changes in economical conditions or political events, inability of Archer to obtain financing for new investments on favorable terms, changes of the spending plan of Archer’s customers, changes in Archer’s operating expenses including crew wages, insurance, repairs and maintenance, failure of yards to comply with delivery schedules on a timely basis and other risks indicated in the risk factors included in Archer’s registration statement on Form F-4, filed with the US Securities and Exchange Commission on January 24, 2011, and other filings with the US Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ARCHER LIMITED (Registrant) By: Archer Management (US) LLC Date: August 29, 2011 /s/ Max Bouthillette Name: Max Bouthillette Title: Vice President and General Counsel
